MEMORANDUM ***
Herman T. Johnson, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by refusing to remove a glass fragment from his scalp. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a grant of summary judgment de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment in favor of defendants because Johnson has shown, at most, that he disagrees with the opinions of numerous medical professionals about what treatment he should receive. Consequently, he did not present sufficient evidence to create a genuine issue of material fact regarding whether defendants were deliberately indifferent to his serious medical needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
The district court properly found no violation of Johnson’s due process rights. See Patel v. Penman, 103 F.3d 868, 874 (9th Cir.1996). The district court properly found no violation of Johnson’s First Amendment rights. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.1988). The district court properly found that threats do not violate Johnson’s constitutional rights. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir.1987).
Johnson’s new contention that defendants transferred him to Pelican Bay State Prison in retaliation for his complaints about medical care was not raised before the district court and is therefore waived. See Nelson v. Irvine, 143 F.3d 1196, 1206 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.